DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one plane of the substrate layer" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  No plane has been previously established in the claim.
The limitation "an adhesive layer that comprises a thermoplastic resin, and is formed on at least one plane of the substrate layer" is indefinite because the term “an adhesive” is singular and it is unclear how a singular adhesive can be bounded to more than one plane of the substrate layer (the phrase “at least one” includes one plane but also includes more than one plane).
Claim 1 recites the limitation "the surface of the adhesive layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  No surface of the adhesive layer has been previously established in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2017-114106 (English machine translation provided by applicant).
JP2017-114106 discloses a liquid-repellent film or sheet comprising (paragraphs [0001 – 0002]:  a substrate layer (11 from Fig. 1, paragraphs [0012 – 0019]); an adhesive layer that comprises a thermoplastic resin, and is formed on at least one plane of the substrate layer (1 from Fig. 1 and 1 from Fig. 1 binds layers 11 and 2, paragraphs [0020 – 0043]); and a liquid-repellent layer that comprises a resin having a liquid-repellent moiety, and hydrophilic particles, and is formed on the surface of the adhesive layer (2 from Fig. 1, paragraphs [0044 – 0063]).
With regard to claims 4 and 7-9, JP2017-114106 discloses wherein the resin having the liquid-repellent moiety 1s a copolymer including a liquid-repellent moiety and a hydrophilic moiety, wherein the hydrophilic particles are silica microparticles, wherein the average primary particle size of the hydrophilic particles is 7 to 40 nm, wherein the ratio of the contents of the hydrophilic particles in the liquid-repellent layer and the resin having the liquid-repellent moiety is 30:70% by mass to 70:30% by mass (paragraphs [0044 – 0063]).
	With regard to claims 6 and 10, JP2017-114106 does not specifically disclose that the liquid repellent film is suitable for preventing adhesion of O/W emulsion and wherein the contact angle of when oleic acid comes into contact with the surface of the liquid- repellent layer is 130 degrees or greater.  However, such properties are inherent in JP2017-114106 because JP2017-114106 discloses the same structure and materials recited in instant claim 1 as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-114106 (English machine translation provided by applicant).
With regard to claims 6 and 10, JP2017-114106 does not specifically disclose that the liquid repellent film is suitable for preventing adhesion of O/W emulsion and wherein the contact angle of when oleic acid comes into contact with the surface of the liquid- repellent layer is 130 degrees or greater.  However, such properties are necessarily present in JP2017-114106 because JP2017-114106 discloses the same structure and materials recited in instant claim 1 as discussed above.  It would have been obvious to one of ordinary skill in the art to have provided that the liquid repellent film is suitable for preventing adhesion of O/W emulsion and wherein the contact angle of when oleic acid comes into contact with the surface of the liquid- repellent layer is 130 degrees or greater in order to provide improved liquid repellency and/or antifouling.
With regard to claims 11-14, JP2017-114106 does not specifically disclose the liquid repellent film used in packaging, lidding, a pouch, or a packaging for cakes.  However, JP2017-114106 discloses that the article is not particularly limited (paragraph [0137]).  It would have been obvious to use the film of JP2017-114106 in packaging, lidding, a pouch, or a packaging for cakes in order to provide improved liquid repellency and/or antifouling to packaging, lidding, a pouch, or a packaging for cakes.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-114106 (English machine translation provided by applicant) in view of Fujiwara et al. (US 2015/0314554).
JP2017-114106 does not disclose wherein the copolymer is a block copolymer.
Fujiwara discloses wherein the copolymer is a block copolymer (paragraphs [0032]) in a water-repellent film (paragraph [0001]) for the purpose of providing improved water repellency (paragraph [0011]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provide wherein the copolymer is a block copolymer in JP2017-114106 in order to provide improved water-repellency as taught or suggested by Fujiwara.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior does not disclose wherein the adhesive layer includes hydrophilic silica particles and wherein the minimum particle size of the hydrophilic silica particles of the adhesive layer is greater than the maximum particles size of the hydrophobic particles of the liquid-repellent layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 20, 2022